t c memo united_states tax_court sheila woodley petitioner v commissioner of internal revenue respondent docket no 20343-15l filed date renee d dowling for petitioner scott a hovey for respondent memorandum findings_of_fact and opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice of intent to 1all statutory references are to the internal_revenue_code code in effect at all relevant times we round all monetary amounts to the nearest dollar levy and a notice_of_federal_tax_lien nftl filing the irs initiated the collection action with respect to trust fund recovery penalties tfrps that it had assessed against petitioner for unpaid employment_taxes of laje inc laje the issues for decision are whether petitioner can challenge in this cdp case her underlying liability for the tfrps whether the so abused her discretion in sustaining the proposed collection action and whether the irs’ receipt of pay- ments from other parties toward laje’s tax_liabilities prevents it from collecting tfrps from petitioner we resolve all three issues in respondent’s favor findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resid- ed in the u s virgin islands usvi when she filed her petition petitioner was an officer employee and part owner of laje a usvi cor- poration that operated a sandwich shop in the usvi during laje became delinquent in its employment_tax obligations on date the irs as- sessed employment_taxes against laje for seven consecutive calendar quarters the first ending date and the last ending date 2in her petition petitioner seeks relief with respect to and however the calendar_quarter ending date was not the subject of any continued on date the irs sent petitioner via certified mail a letter trust fund recovery penalty letter this letter informed petitioner of the irs’ determination that she was a person required to collect account for and pay over laje’s employment_taxes and that the irs proposed to assess tfrps ag- ainst her for the calendar quarters referenced above the letter informed her you also have the right to appeal or protest this action to preserve your appeal rights you need to mail us your written appeal within days from the date of this letter days if this letter is addressed to you outside the united_states the letter included detailed instructions about how to file an appeal with the irs ap- peals office on date petitioner signed a u s postal service form_3811 certi- fied mail receipt acknowledging delivery and receipt of the letter she did not file an appeal with the irs appeals_office or take any other action in response to the letter accordingly on date the irs assessed tfrps against her for the seven quarters in question having determined that she was a respon- sible person required to collect truthfully account for and pay over laje’ sec_2 continued proposed collection action in this case and is not before the court employment_taxes see sec_6672 the aggregate amount of the tfrps exceeds dollar_figure for the quarters in question on date in an effort to collect these unpaid tfrps the irs sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing on date the irs sent petitioner for the same tfrps a notice of fed- eral tax_lien_filing and your right to a hearing she timely requested a cdp hearing as to both notices after receiving petitioner’s case a settlement officer so from the irs ap- peals office in jacksonville florida reviewed petitioner’s administrative file and confirmed that the tfrps in question had been properly assessed and that all other requirements of applicable law and administrative procedure had been met on date the so held a telephone cdp hearing with petitioner during the hearing petitioner contended that she had no liability for the tfrps because a third party had purchased laje and was making payments to satisfy its delinquent employment_taxes the so explained that a third party’s undertaking to discharge laje’s tax debt would not relieve her of liability for the tfrps unless and until laje’s debt had been paid in full the so informed petitioner that in order for her to consider collection al- ternatives petitioner had to provide a completed form 433-a collection in- formation statement for wage earners and self-employed individuals supporting financial documentation for the form 433-a signed tax returns filed with the virgin islands bureau of internal revenue for and proof of estimated_tax payments for the first quarter of if due the so also explained that she was referring the case to a local revenue_officer ro in the usvi who would receive and review petitioner’s information the so instructed petitioner to submit the documents to the ro by date petitioner provided the ro signed tax returns for and a com- pleted form 433-a with some supporting financial documentation on date the ro held a conference with petitioner to discuss collection alternatives on the basis of the information petitioner supplied the ro concluded that peti- tioner could pay dollar_figure per month on a regular installment_agreement ia but that she might qualify for a monthly payment as low as dollar_figure if a streamlined ia were allowed he emphasized however that petitioner could not be approved for either type of ia unless she submitted a signed tax_return for during a date followup telephone conference with the so peti- tioner stated that she was not interested in an ia of any sort rather she reiterated her contention that she was not liable for the tfrps because the new owner of laje had assumed its tax_liabilities the so again explained that another party’s undertaking to discharge laje’s unpaid employment_tax liabilities did not affect her distinct liability for the tfrps petitioner did not submit a signed tax_return for and did not propose any collection alternative on date the so closed the case and issued a notice_of_determination sustaining the pro- posed levy and the nftl filing petitioner timely petitioned this court seeking redetermination the irs has also assessed tfrps against ernest samuel another former owner of laje for the same trust fund tax_liabilities during the pendency of petitioner’s cdp case the irs has received periodic_payments toward laje’s tax_liabilities from mr samuel and or from laje’s purchaser for each payment it has received the irs has abated a corresponding portion of petitioner’s assessed tfrps for the relevant tax period opinion a standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case where the taxpayer has properly challenged her underlying tax_liability for the period in question we review the irs determination de novo 114_tc_176 where the taxpayer’s underlying tax liability is not properly before us we review the irs’ determination for abuse_of_discretion ibid a taxpayer may raise a cdp challenge to the existence or amount of her un- derlying tax_liability only if she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute it sec_6330 in determining whether the taxpayer had a prior opportunity to dis- pute her liability the regulations distinguish between liabilities that are subject_to deficiency procedures and those that are not for liabilities subject_to deficiency procedures an opportunity for a post-examination conference with the irs ap- peals office does not bar the taxpayer in appropriate circumstances from contest- ing her liability in a later cdp proceeding see sec_301_6330-1 q a-e2 proced admin regs on the other hand where a liability is not subject_to de- ficiency procedures a n opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability ibid as assessable_penalties tfrps are not subject_to deficiency procedures sec_6671 331_f2d_493 9th cir 114_tc_171 notwithstanding the absence of a notice_of_deficiency a taxpayer may be able to dispute her liability for tfrps without paying them first by resisting irs collection efforts through the cdp procedure and then seeking review in this court 131_tc_54 n 130_tc_44 but this route to prepayment judicial review is available only if the taxpayer did not otherwise have an opportunity to dispute such tax_liability sec_6330 a taxpayer has the opportunity to dispute his liability for a_trust fund re- covery penalty when he receives a letter thompson v commissioner tcmemo_2012_87 103_tcm_1470 see also 135_tc_344 upon receiving a letter the taxpayer may appeal the irs determination of tfrp liability by submitting a protest to the irs appeals_office if a taxpayer fails to avail himself of this opportunity he is not entitled to advance a later challenge to his liability before the appeals_office or this court thompson t c m cch pincite the irs sent petitioner a letter on date she received this letter on date as evidenced by her signature on the certified mail receipt the letter informed her of her appeal rights and provided clear instructions about how to appeal she nevertheless took no action in response to that letter because petitioner had but neglected to avail herself of a prior opportunity to challenge her tfrp liability before the irs appeals_office she is precluded from disputing that liability in this court see sec_6330 thompson t c m cch pincite sec_301_6330-1 q a-e2 proced admin regs we thus review the so’s actions for abuse_of_discretion only b analysis in deciding whether the so abused her discretion in sustaining the proposed collection actions we consider whether she properly verified that the require- ments of applicable law and administrative procedure had been met consid- ered any relevant issues petitioner raised and considered whether any pro- posed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 petitioner contends that she did not receive a fair and impartial cdp hearing because the so referred her case to an ro in the usvi for the purpose of collect- ing and reviewing petitioner’s financial information the so made this referral pursuant to the irs’ appeals referral investigation ari program see internal_revenue_manual irm pt date by virtue of this referral petitioner was able to present her financial information in a face-to-face meeting with a local irs officer in the usvi because petitioner had not previously submitted financial documentation for consideration of a collection alternative we find that the so acted properly in making this referral although petitioner asserts that the ro was somehow biased against her there is no credible_evidence to support that assertion indeed the ro recommended that petitioner be considered for an ia with monthly payments as low as dollar_figure in any event there is no evidence that referral of the case to the ro in any way impeded the so’s impartiality the so who conducted the actual cdp hearing had no previous involvement with petitioner’s case see sec_6330 the hearing shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax petitioner’s remaining contention is that the irs cannot collect tfrps from her because it is receiving or could receive payments from third parties for the same underlying tax_liabilities here the irs has two possible alternative sources of payment laje’s purchaser who contractually undertook to pay its delinquent trust_fund_taxes and mr samuel a former co-owner of laje against whom the irs has also made tfrp assessments sec_6672 imposes liability on a ny person required to collect truthful- ly account for and pay over any_tax imposed by this title who willfully fails to do so sec_6672 in this setting the employer bears principal liability under sec_3403 for the trust_fund_taxes that should have been withheld and the ‘responsible persons’ bear derivative liability for those same taxes under sec_6672 141_tc_173 liability under sec_6672 is thus separate and distinct from the underlying trust fund tax_liability of an employer hellman v commissioner tcmemo_2013_190 106_tcm_138 where tfrps are assessed numerous individuals and or entities may be liable for redundant penalties deriving from the same unpaid tax dixon t c pincite but under longstanding irs policy unpaid trust_fund_taxes will be collected only once whether from the business or from one or more of its respon- sible persons irm pt date t he irs cross-references payments against the trust fund tax_liability of an employer and payments against the sec_6672 penalty liability of a responsible_person so that all payments ultimately reduce the tfrp liability of each responsible_person hellman t c m cch pincite the irs has assessed tfrps against petitioner and mr samuel and it is receiving or may receive payments from mr samuel and or laje’s purchaser but sec_6672 expressly allows the irs to seek collection simultaneously from the employer and from all of its responsible persons t he fact that more than one person is responsible for a particular delinquency does not relieve another responsible_person of her personal liability nor can a responsible_person avoid collection against herself on the ground that the government should first collect the tax from someone else 784_f2d_1238 5th cir the fact that another person also may be liable under sec_6672 does not affect the liability of the person presently subject_to suit 895_f2d_921 3d cir until laje’s unpaid trust fund liabilities are fully satisfied the irs’ re- ceipt of payments from laje’s purchaser or another responsible_person does not prevent it from collecting the tfrps owed by petitioner which represent a sepa- rate and distinct liability under sec_6672 the irs has properly credited laje’s account with all payments made to date and it has properly abated corres- 3where multiple individuals have tfrp liability for the same underlying tax the code affords a responsible_person a claim for contribution against other responsible persons if he or she has paid the irs more than his or her proportion- ate share of the penalty sec_6672 however a claim for recovery against other responsible persons cannot be made in an action for collection of such pen- alty brought by the united_states sec_6672 rather the taxpayer must seek contribution in an action separate and apart from proceedings to collect the penalty brought by the united_states thompson t c m cch pincite see also 138_tc_348 n thus petitioner in this cdp case cannot seek to reduce her liability on the theory that she is being asked to pay more than her proportionate share of laje’s delinquent taxes ponding portions of petitioner’s tfrp liability the record establishes that the irs has not yet collected enough to satisfy laje’s outstanding trust fund liabilities until those liabilities are satisfied in full the irs is free to seek collection from petitioner and all other available sources of payment our review of the record establishes that the so properly discharged all of her responsibilities under sec_6330 petitioner explicitly declined the so’s conditional offer of an ia and proposed no other collection alternative in any event petitioner would not have qualified for a collection alternative because she failed to establish compliance with her ongoing tax obligations finding no abuse_of_discretion in this or any other respect we will sustain the proposed collection actions to reflect the foregoing decision will be entered for respondent 4petitioner alleges that laje’s purchaser has executed an ia with the irs providing for specified monthly payments but this agreement covers tax periods different from the seven calendar quarters during that are in question here in any event as explained in the text the irs is free to seek collection both from the employer and from its responsible persons until the trust_fund_taxes have been paid in full
